IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,657-01


                   EX PARTE QUENTIN ALLAN DURISSEAU, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                           CAUSE NO. 11-DCR-056967
                       TH
             IN THE 434 DISTRICT COURT FROM FORT BEND COUNTY


        Per curiam. Newell, J. not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to three years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his due process rights were violated because a forensic scientist did

not follow accepted standards when analyzing evidence in his case. The trial court initially

recommended granting relief. On February 12, 2014, this Court remanded this application due to

its new opinion dealing with these types of cases in Ex parte Coty, 432 S.W.3d 341 (Tex. Crim. App.

2014). On August 26, 2014, the trial court signed findings of fact again recommending granting
                                                                                                   2

relief. Those findings are not supported by the record.

       The evidence in Applicant’s case was field tested by police and tested positive for the

controlled substance. The evidence was available for retesting in 2014 and again tested positive.

Given the amount of evidence found in his residence, Applicant received a low sentence pursuant

to the plea agreement. We find that although the initial lab report is given an inference of falsity,

the State has adequately rebutted that presumption and that Applicant has not shown the report was

material to his decision to plead guilty in this cause. Ex parte Coty, 432 S.W.3d 341 (Tex. Crim.

App. 2014); Ex parte Barnaby, 475 S.W.3d 316 (Tex. Crim. App. 2015). Therefore, based on this

Court’s independent review of the entire record, we deny relief.



Filed: February 24, 2016
Do not publish